     Case 2:19-cr-00153-WBV-JVM Document 48 Filed 02/21/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                                   CRIMINAL ACTION

VERSUS                                                     NO. 19-153

JORDY ROBERTSON                                            SECTION: D


                                       ORDER


      This matter has been referred from the District Judge for a hearing to determine

counsel. Record Doc. No. 47. Accordingly,

      IT IS ORDERED that a hearing to determine counsel is set for March 2, 2020, at

2:00 p.m. before the Duty Magistrate Judge.

      New Orleans, Louisiana, this 21st day of February 2020.




                              ^^^^K^REN'WELLS R >BY
                                    STATES MAGISill ItE JUDGE
